DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species IV, represented by figures 9-11, in the reply filed on February 19, 2021, is acknowledged.
Allowable Subject Matter
Claim 20 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art does not disclose or render obvious the service connection valve assembly wherein at the open position, the threads on the exterior surface of the generally cylindrical valve core are aligned with the unthreaded section such that the threads on the exterior surface do not engage with the threads on the portion of the interior surface.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 21 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 21 recites the limitation “the passageway through the valve seat has a first maximum diameter, and at least a portion of the passageway that extends from the valve seat to the first open end has a second maximum diameter”; however, the claim is unclear as to if there is a single “passageway” or multiple passageways.  Per parent claim 14, it appears that the passageway is a single passageway that extends from the first open end to the second open end, and this passageway extends both through the valve seat and between the valve seat and the first open end.  For the purpose of examination, it is assumed that the recitation “the passageway through the valve seat has a first maximum diameter, and at least a portion of the passageway that extends from the valve seat to the first open end has a second maximum diameter” in claim 21 should read –a first portion of the passageway, which extends through the valve seat, has a first maximum diameter, and  second portion of the passageway, which [[that]] extends from the valve seat to the first open end, has a second maximum diameter”--.
Similarly, claim 22 recites the limitation “the passageway through the valve seat and the passageway that extends from the first open end toward the valve seat” and is rejected for the same reason as claim 21 above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14, 19 and 21, as best understood, is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US6266971 (“Schroder”).
Regarding claim 14, Schroder discloses (see fig. 4) a service connection valve assembly, consisting of:
a generally cylindrical valve body (118) and a generally cylindrical valve core (138), the generally cylindrical valve body is a single piece (housing 118 is a monolithic, one-piece metal structure), and the generally cylindrical valve core is a single piece (core 138 is a monolithic, one-piece metal structure);
the generally cylindrical valve body has a first open end (bottom end, relative to the orientation of fig. 4) and a second open end (top end, relative to the orientation of fig. 4), an interior surface defining a passageway (passageway at least partially defined by bore 130) extending along a longitudinal axis (vertical axis relative to the orientation of fig. 4) from the first open end to the second open end, a valve seat (see by example 33 in fig. 2) within the generally cylindrical valve body through which the passageway extends, threads (132) on a portion of the interior surface between the first open end and the second open end, and a circumferential detent groove (see annotated fig. 4, below) on an exterior surface of the generally cylindrical valve body between the first open end and the second open end;

the generally cylindrical valve core includes an exterior surface configured to engage with the threads on the portion of the interior surface when the generally cylindrical valve core is at the closed position (see exterior threads of core 138 in fig. 4); and
a metal-to-metal seal (since both valve core 118 and housing 118 are monolithic metal structures, closure of the valve causes metal-to-metal sealing) between the valve seat and the generally cylindrical valve core when the generally cylindrical valve core is at the closed position.

    PNG
    media_image1.png
    719
    962
    media_image1.png
    Greyscale

Regarding claim 19, Schroder discloses the generally cylindrical valve core (138) and the generally cylindrical valve body (118) are configured such that the generally cylindrical valve core is removable (via unscrewing from interior threads 132) from the generally cylindrical valve body.
Regarding claim 21, Schroder discloses the generally cylindrical valve core (138) is located between the valve seat (seat against which core 138 abuts; see annotated fig. 4, above) and the second open end (top end, relative to the orientation of fig. 4) when the generally cylindrical valve core is at the open position (raised position of valve core 138, relative to the orientation of fig. 4); and the passageway through the valve seat has a first maximum diameter (see annotated fig. 4, below), and at least a portion of the passageway that extends from the valve seat to the first open end (bottom end, relative to the orientation of fig. 4) has a second maximum diameter (see annotated fig. 4, below) that is greater than the first maximum diameter.

    PNG
    media_image2.png
    718
    900
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder, as applied to claim 14 above, and in view of US4529167 (“Harrison”).
Regarding claim 16, Schroder discloses the invention as claimed except for further comprising an elastomeric sealing element configured to form the sealing engagement between the generally cylindrical valve body and the generally cylindrical valve core when the generally cylindrical valve core is at the closed position.
Harrison teaches (see fig. 1) a service connection valve assembly comprising an elastomeric sealing element (o-ring seal 48) configured to form a sealing engagement between a generally cylindrical valve body (12) and a generally cylindrical valve core (14) when the generally cylindrical valve core is at the closed position (position of fig. 1), the elastomeric sealing element providing an additional seal to a beveled seating surface (42) of the generally cylindrical valve core (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroder by employing an elastomeric sealing element configured to form the sealing engagement between the generally cylindrical valve body and the generally cylindrical valve core when the generally cylindrical valve core is at the closed position, as taught by Harrison, so as to better seal between the generally cylindrical valve body and the generally cylindrical valve core.
Claim(s) 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder, as applied to claim 14 above, and in view of US2010/0276622 (“Tanaka”).

Tanaka teaches (see fig. 2) a generally cylindrical valve core (1) and a generally cylindrical valve body (3) which are configured such that the generally cylindrical valve core is not removable from the generally cylindrical valve body, via a swaged portion (311), to prevent unintentional falling out of the generally cylindrical valve core form the generally cylindrical valve body (see paragraph [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the invention of Schroder by configuring the generally cylindrical valve body to have a swaged portion at an end thereof to prevent falling out of the generally cylindrical valve body, as taught by Tanaka.
Regarding claim 22, Schroder discloses the generally cylindrical valve core (138) being located between the valve seat (seat against which core 138 abuts; see annotated fig. 4, below) and the second open end (bottom end, relative to the orientation of fig. 4) when the generally cylindrical valve core is at the open position (when core 138 is lifted from the valve seat).

    PNG
    media_image1.png
    719
    962
    media_image1.png
    Greyscale

Schroder does not disclose an angled shoulder between the passageway through the valve seat and the passageway that extends from the first open end toward the valve seat.
Tanaka teaches (see fig. 3) a service connection valve assembly having an angled shoulder (see conical shoulder between bores 351 and 352) between a passageway (352) through a valve seat (30) and a passageway (351) that extends from a first open end (bottom end, relative to the orientation of fig. 3) toward the valve seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroder by employing an angled shoulder between the passageway through the valve seat and the passageway that extends from the first open end toward the valve seat, as taught by Tanaka, to provide the desired pressure profile across the valve assembly.
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroder, as applied to claim 14 above, and in view of US5727773 (“Dunnigan”).


    PNG
    media_image3.png
    718
    945
    media_image3.png
    Greyscale

Schroder does not disclose the circumferential detent groove circumferentially surrounding the valve seat.
Dunnigan teaches (see fig. 5) a circumferential detent groove (see groove extending about the valve seat; see annotated fig. 5, below) circumferentially surrounding a valve seat (see seat against which valve core 104 abuts) of a service connection valve assembly (100).

    PNG
    media_image4.png
    633
    948
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Schroder by configuring the circumferential detent groove to surround the valve seat, as taught by Dunnigan, so as to have a valve assembly, which allows for tool access without having to remove the cap.
Response to Arguments
Applicant’s arguments filed November 29, 2021, have been fully considered.
With regards to the rejection of claim 14 over Schroder, Applicant argues that Schroder does not disclose the service connection valve assembly of claim 14 because Schroder includes additional parts (i.e., the cap 150 having threaded projection 166 and the seal 158) not specified in the claim. 
The examiner respectfully disagrees.  The cap (150) merely offers a “secondary seal” to the assembly illustrated in Schroder, fig. 4; however, in operation of the valve core (138), the cap (150) is removed to allow connection of a quick connect service coupling and hex key (which engages the hexagonal hole in valve core 138) for opening 
With regards to the prior art rejection of claims 18 and 19, since Applicant’s arguments pertain only to the limitations of parent claim 14, these arguments are addressed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HAILEY K. DO/Primary Examiner, Art Unit 3753